Citation Nr: 1706367	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-00 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for residuals of a traumatic brain injury


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1987 to February 1990, February 2003 to August 2003, and from February 2005 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in March 2013, and a transcript of the hearing is associated with his claims folder.  

This matter was remanded for further development in November 2013.  The matter has been returned to the Board for appellate consideration.  

The Veterans Law Judge who conducted the hearing is no longer employed by the Board.  In October 2016, a letter was sent to the Veteran offering him the opportunity to elect to appear again for a new Board hearing.  The Veteran was provided 30 days from the date of the letter to make his election.  Absent any indication from the Veteran, the Board will proceed with adjudicating the claims.  The Veteran did not submit any correspondences within 30 days of the date of the letter.  Thus, the Board will proceed with adjudicating the Veteran's claims.  


FINDINGS OF FACT

1.  The Veteran does not have residuals of a TBI.  

2.  Hypertension did not originate in service or within the Veteran's first post-service year, is not otherwise etiologically related to service, and was not caused or aggravated by service-connected hypothyroidism.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a TBI have not been met. 38 U.S.C.A. § 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

2.  The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a March 2010 letter.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claimed disorders. 

The Veteran was afforded VA examinations in August 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board finds compliance with the prior remand.  Here, the prior remand directed the RO to attempt to obtain any private medical records, outstanding VA records, and to provide examinations for the Veteran's claims.  VA treatment records were obtained in August 2015 and March 2016, and VA examinations were provided in August 2015.  In addition, the Veteran was sent a letter asking for any outstanding private treatment records.  A VA Form 21-4142, Authorization and Consent to Release Information, was enclosed with the developmental letter.  Thus, the Board finds there has been substantial compliance with the prior remand.

It appears the Veteran's service treatment records are incomplete.  When service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

In short, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, including diabetes mellitus, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).



Residuals of a TBI

The Veteran seeks service connection for residuals of traumatic brain injury.  Service treatment records are incomplete but they show negative skull X-rays in August 1988 to rule out fracture.  In March 1989, the Veteran was punched in the face without the loss of consciousness, but with nausea.  X-rays showed right orbital rim and floor fractures.  

In a February 1990 report of medical history, the Veteran reported that a head injury had occurred at Ft. Polk, Louisiana when he was hit by a piece of equipment, and that he received 3 stitches.  

Post-service, VA treatment records from August 2007 show the Veteran undergoing a TBI screening.  The attending physician noted that the Veteran had not been diagnosed with a TBI, and the Veteran denied experiencing any TBI related events during deployment.  

In January 2010, the Veteran indicated that in 1989, while at Ft. Polk, Louisiana, a breach block from a howitzer 109mm howitzer slipped and hit him in the right posterior parietal area and knocked him out, with an unspecified duration of loss of consciousness but probably for several minutes.  He reported chronic headaches that began after that injury, which he reportedly had self-treated in service and since.  VA treatment records document this report.  Then, on examination, the Veteran had normal cognitive screening based on the Montreal Cognitive Assessment (MOCA).  The examiner assessed mild traumatic brain injury in 1989 related to blunt trauma, and indicated that the only residual of his remote mild traumatic brain injury seemed to be headaches.  

In the March 2013 Board hearing, the Veteran testified that he suffered a head injury while stationed at Fort Polk, Louisiana, in August 1988.  At that time, he reportedly sustained a heavy blow to the back of his head, losing consciousness and receiving hospital treatment.  He described receiving a TBI test in 2009 or 2010 at VA, receiving a score of 25 with 30 being perfect.  The Veteran's VA doctor reportedly informed him that the score showed mild signs of a TBI.  

VA provided a TBI examination in August 2015.  The examiner conducted an in-person examination of the Veteran and reviewed all medical records.  Making reference to the Veteran's service treatment records, the examiner noted that the Veteran was seen in March 1989 after being punched in the face.  He noted that the Veteran did not sustain any loss of consciousness, but was nauseous and had pain in the right maxillary area, although a subsequent neurological examination was normal.  The examiner noted that x-ray images at the time showed fractures in the right orbital rim and floor, but that a May 1989 CT scan was negative.  The Veteran also described sustaining his first head injury while stationed at Fort Polk in 1988.  The Veteran explained that while working on a Howitzer, the breach block hit the back of his head, and that he experienced an undetermined period of loss of consciousness and suffered a laceration on the back of his head.  The Veteran indicated that while hospitalized for six hours for observation purposes, he received four stitches on his scalp.  He explained that he did not have neurological testing, but recalled feeling woozy and bleeding from his head.  The Veteran further described having a residual headache with nausea at times.  He reportedly went to sick call for the headaches and was given Motrin.  The Veteran described getting headaches once per month; the headaches would occur in the right parietal and occipital area of his head, and he would experience light sensitivity with the headaches.  The Veteran also reported reduced recent memory.  Finally, the Veteran described being hit obliquely by a 16-wheel military truck while he was in another truck servicing in Iraq in 2003.  He explained that he was wearing full gear with a helmet, and did not suffer loss of consciousness, but that his helmeted head hit the interior of the vehicle.  He reported seeing the field doctor for the incident, and was diagnosed with a concussion and given Motrin.  The Veteran described having residual headache and nausea after the event.  

On examination, the examiner noted no complaints of impairment of memory, attention, concentration, or executive functions.  Judgement was normal, and social interaction was routinely appropriate.  The Veteran was also oriented.  Motor activity and visual spatial orientation were normal.  Further, the examiner found no subjective symptoms or neurobehavioral effects.  The Veteran was able to communicate by spoken and written language, and he was able to comprehend spoken and written language.  Finally, consciousness was normal.  Regarding any additional residuals or other findings, the Veteran did not have any subjective symptoms or any mental, physical, or neurological symptoms attributable to a TBI.  The examiner did note that the Veteran had a residual scar.  However, the scar wasn't found to be painful or unstable, or to have a total area greater than 39 square centimeters.  On subsequent mental status examination, the examiner noted that the Veteran presented for the interview with his wife.  He was dressed casually, his hair was short, and he had a graying goatee.  The Veteran was friendly, cooperative, and cordial.  His affect was full, and he was not depressed, suicidal, or psychotic.  The Veteran was goal-directed and well-organized.  The examiner noted that the Veteran's affect was full, and he was not depressed, suicidal, or psychotic.  Insight and judgement were normal.  On MOCA testing, he scored 27 out of 30, which was in the normal range, found the examiner.  The examiner assessed the Veteran with PTSD by history.  

The examiner conducted a clinical interview with the Veteran.  In pertinent part, the Veteran discussed his current status.  He reported working full time during the day, and functioning well at work.  However, the Veteran reported being easily distracted, and his memory was reportedly reduced.  Specifically, he would lose and forget things.  He explained that he was able to compensate for these deficiencies at work.  The Veteran reported experiencing poor sleep quality with diagnosed sleep apnea.  The Veteran described experiencing difficulty in adapting to CPAP treatment.  The Veteran described experiencing dreams involving dead soldiers from his service; he also would dream of prior work cleaning out military vehicles after combat.  He explained that his appetite was increased, and the Veteran described eating too much; he was overweight.  The Veteran described having mood swings and becoming depressed over environmental circumstances.  Finally, he described having high anxiety, but no panic attacks or suicidal ideation.  

Summarizing, the examiner noted that the Veteran had a history of service-connected PTSD with depression with anxiety.  The Veteran reported three episodes of head trauma in the service, experiencing loss of consciousness after one of the episodes.  The examiner noted that only one of these instances is documented in the Veteran's service treatment records.  Regardless, the examiner opined that the record does not support a finding that the Veteran has a TBI.  Subsequent clinical records do not support the diagnosis of TBI.  On present examination, his MOCA scores were within the normal range.  Further, his mild headaches and reduced memory were better explained by his diagnoses of sleep apnea, hypothyroidism, and PTSD.  Concluding, the examiner reported that it was his professional opinion that the Veteran does not have a TBI.  

After a review of the record, the Board finds that the most probative evidence of record demonstrates that the Veteran presently does not suffer from disability arising from residuals of a TBI.  In making this finding, the Board accords significant probative weight to the findings of the August 2015 VA examination.  In making this finding, the Board is cognizant of the findings of the January 2010 VA physician, who assessed mild traumatic brain injury in 1989 related to blunt trauma, and indicated that the only residual of his remote mild traumatic brain injury seemed to be headaches.  However, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The opinion is considered probative if it is definitive and supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion is found.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App 295, 304 (2008).

The August 2015 examiner provided a negative medical opinion, finding that the Veteran did not have residuals of a TBI.  He is a qualified physician who explained the basic elements in determining whether residuals of a TBI exist.  The examiner specifically provided normal findings in his assessment of the facets of TBI-related cognitive impairments and subjective symptoms of TBI.  Further, his opinion was predicated on his clinical interview with the Veteran, a review of the Veteran's treatment records, to include his service treatment records and post-service clinical records, and clinical testing.  Thus, after careful consideration of all the competent medical opinions, the Board finds that the August 2015 VA opinion to be the most persuasive evidence on the threshold issue of a TBI diagnosis.  Gabrielson, 7 Vet. App. 36; Id.  The opinion was authored by a medical professional and contained a detailed explanation to support the determination. Id.

The Board considers the January 2010 VA treatment record less persuasive.  The VA physician did conduct neurological and cognitive examinations.  These tests were normal.  The only finding that the physician attributed to a mild TBI was the Veteran's headaches.  However, the Board finds the August 2015 examiner's opinion regarding headaches, that headaches were better explained by his diagnoses of sleep apnea, hypothyroidism, and PTSD, to be more probative, as the conclusion, again, was supported by a thorough examination and reported findings.  

The Board has also considered the Veteran's lay statements contending that he suffers from residuals of a TBI.  In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnoses or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Here, the Veteran is competent to comment on observable symptoms such as headaches and reduced memory.  However, there is no indication that the Veteran possesses the requisite medical knowledge or education to render an opinion on the diagnosis of TBI.  Consequently, his statements regarding TBI are insufficient to establish a current diagnosis.  

In short, the Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Diabetes Mellitus, Type II

The Veteran contends he has diabetes mellitus as a result of his service-connected thyroid condition.  At his March 2013 hearing, he testified that his diabetes had worsened since he underwent a thyroidectomy in September 2007.  

VA treatment records appear to show that diabetes first manifest between July and September 2007.  A September 2007 VA treatment note documents the Veteran informing the attending physician that he had been told he had "borderline" diabetes mellitus and that he would need to make some dietary changes.  Records from before July 2007 mention no complications pertaining to diabetes mellitus.  During his 2013 hearing, The Veteran indicated that a Dr. Debra told him that his thyroid disorder might be aggravating his diabetes mellitus.  

Pursuant to the November 2013 remand, VA provided an examination for the Veteran's claim in August 2015.  Then, the examiner diagnosed diabetes mellitus, type II.  After examining the Veteran and reviewing the contents of the medical record, the examiner noted that the Veteran first received a diagnosis of diabetes mellitus in May 2008, which is more than one year after the Veteran was discharged in May 2006.  The examiner later cited to how the Veteran' obesity and glucose intolerance, as well as his strong family history of diabetes, were more likely the etiology of the Veteran's diabetes mellitus.  Thus, found the examiner, it was less likely than not that the Veteran's current diabetes was manifest in service, within one year of discharge, or is otherwise causally related to service.  The Board acknowledges that the record shows an indication of diabetic type symptoms as early as July 2007.  However, as this is the earliest indication that the Veteran had diabetes, the onset date of diabetes mellitus, type II, is still more than one year after his separation from active duty. 

Next, the examiner opined that diabetes mellitus, type II, was less likely than not proximately due to or the result of service-connected hypothyroidism.  Explaining, the examiner noted that the weight of the medical literature does not support the proposition that hypothyroidism causes diabetes.  As noted above, the examiner noted the Veteran's history of diagnosed obesity and glucose intolerance, as well as a strong family history of diabetes.  The examiner noted that these factors were leading risk factors for the development of diabetes mellitus and found that these risk factors represented a more likely etiology of the Veteran's diabetes mellitus, type II.  

Next, the examiner opined that it was less likely than not that diabetes mellitus has been aggravated by service-connected hypothyroidism.  He noted that there was no evidence support that aggravation has occurred.  The lack of aggravation finding was based on evidence that diabetes mellitus had not worsened as evidenced by declining (improving) HgBA1C values, with the most recent value being 8.2.  The examiner indicated that this value suggested that there had not been a worsening of the condition.  Elaborating, the examiner acknowledged some risk of the development of diabetic complications.  However, this risk did not establish that diabetes itself was aggravated by service-connected hypothyroidism.  Hypothyroidism may impact glucose control, according to many studies.  However, the majority of studies also indicate that glucose control regulates once the hypothyroidism is treated.  The examiner referenced the Veteran's VA clinical records showing that he has been, and continues to be, treated for hypothyroidism.  Given this, the examiner noted that the impact of hypothyroidism is considered to be minimalized to the degree such that any worsening of diabetes mellitus, type II, is considered to be the natural progression of this condition and not any "theoretical aggravation" that might be suggested as a result of service-connected hypothyroidism.  

After a review of the record, the Board finds that diabetes was not shown in service, nor is it shown to have manifested within the one year following separation from service.  The earliest indication of diabetes mellitus of record is in July 2007, which is more than one year after the Veteran's discharge from service.  The Veteran does not contend, nor does the evidence suggest, that diabetes had onset in or within one year of the Veteran's military service.  Thus service connection is denied on direct and presumptive theories of entitlement. 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Next, the record reflects that the only medical opinion to address the medical relationship, if any, between the Veteran's diagnosed diabetes mellitus, type II, and service connected hypothyroidism, weighs against the claim.

The August 2015 VA examiner opined that the Veteran's diagnosed diabetes mellitus was less likely than not caused by service and was not proximately due to, caused by, or aggravated by hypothyroidism.  The examiner's rationale for the secondary opinions was that the medical literature did not support a causal relationship between hypothyroidism and the onset of diabetes mellitus.  Further, even if there was some suggestion of a connection between the two conditions on an aggravation theory, this was not born out by the evidence.  Specifically, the Veteran's diabetes mellitus had not worsened, as evidenced by declining (improving) HgBA1C values, with the most recent value being 8.2.  The examiner indicated that this value suggested that there had not been a worsening of the condition since the thyroidectomy in September 2007.  Further, the Veteran's hypothyroidism had been well treated up until the time of the examination, and the impact of this condition was considered to be minimalized to the degree that any worsening of the diabetes mellitus was attributable to the natural progression of the disease rather than hypothyroidism.  

The Board finds that these opinions constitute probative evidence on the medical nexus question.  The August 2015 examination was based on a review of the Veteran's documented medical history, the Veteran's assertions, a physical examination, as well as consideration of medical literature.  The opinions provide a clear rationale based on a thorough discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467; Nieves- Rodriguez v. Peake, 22 Vet. App at 304.  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for diabetes on a secondary basis.  Indeed, no opinion exists for the Veteran's claim on a direct theory, either.  

The only other evidence of record supporting the Veteran's claims are his own lay statements.  While the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed diabetes mellitus.  Diagnosing this condition is medically complex in nature, given the fact that the condition can stem from multiple etiologies.  Further, such an opinion may not be predicated on any observable phenomenon.  See Layno v. Brown, 6 Vet. App.at 469.

Accordingly, the Board concludes that the evidence of record does not support the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, on direct, secondary, or presumptive bases.  The preponderance of the evidence is against a finding that diabetes was incurred in service or is proximately due or the result of, or aggravated by a service-connected disability.  Moreover, because there is no evidence that the Veteran's diabetes mellitus, type II, was present within one year of separation from service, service connection on a presumptive basis also is not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49.


ORDER

Service connection for residuals of a TBI is denied.

Service connection for diabetes mellitus, type II, is denied.  




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


